Citation Nr: 1440935	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for a right knee disability.

2.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the Winston-Salem, North Carolina, RO.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file. 

The issues have been recharacterized to comport with the evidence of record.

In July 2012, the RO issued a rating decision granting service connection for a left knee disability and a psychiatric disorder, which had previously been on appeal after being denied by the RO's July 2009 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

During his December 2013 Board hearing, the Veteran testified that his right knee symptomatology had increased in severity since he was last afforded a VA examination in June 2011.  Specifically, the Veteran reported that since the time of the 2011 examination, he has experienced an increase in right knee limitation of motion, instability, locking episodes, stiffness, and pain.  A new VA examination is required.

As the Veteran testified that he is receiving ongoing VA treatment for his right knee disability, his outstanding VA treatment records must be obtained.

The Veteran asserts that his lower back disability has been permanently aggravated by his altered gait, which results from his service-connected bilateral knee disabilities.  While a June 2011 VA medical opinion states that the Veteran's right knee disability did not cause his lower back disability, the opinion does not address whether there is a causal relationship between the left knee disability (which was service-connected after this opinion was provided) and the Veteran's claimed back disability, or whether the Veteran's knee disabilities have aggravated his lower back disability.  A new medical opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the Fayetteville, North Carolina, VA Medical Center, since July 2012.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests to determine the current severity of the Veteran's right knee disability, including determining knee stability, ranges of motion, and functional loss on repetitive motion.

The examiner is to conduct all indicated tests to determine the nature and likely etiology of the Veteran's claimed lower back disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lower back disability is directly related to the Veteran's active service, or is caused or aggravated by his service-connected bilateral knee disabilities.  

The examiner must specifically comment on whether the Veteran has an impaired gait resulting from his service-connected bilateral knee disabilities and, if so, what effect, if any, the altered gait has on his lower back disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



